Per Curiam,
If all the relevant by-laws are printed in the appellant’s paper-book, the court was clearly right in holding that the defendant in this issue was entitled to the fund. Clause d of section 13 expressly provides that a single man without family may name his mother as beneficiary, and the first clause of the section provides that the death benefit certificate shall be issued to the benefit of such person or persons as may be named therein. The member being a single man without family, designated his mother as beneficiary and did not change his beneficiary as he might have done, if he had so desired, in the manner provided in section 14 of the by-laws. It was evidently his intention that *423the money should be paid to his mother notwithstanding the fact that he married after the certificate issued. We find nothing in the by-laws to warrant the conclusion that his marriage revoked the designation previously made, and as the member did not exercise his privilege to revoke or change it, the right of the beneficiary to the money vested upon his death. None of the cases cited by the appellant’s counsel is in conflict with this conclusion, and it is supported by the well considered decision of the Supreme Judicial Court of Massachusetts in Catholic Order of Foresters v. Callahan, 146 Mass. 891.
Judgment affirmed.